Citation Nr: 1759139	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-07 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a heart disability, to include hypertension.

2. Entitlement to service connection for a back disability, to include degenerative disc disease.

3. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to cold weather injury.

4. Entitlement to a temporary total disability rating for surgical treatment of chronic low back syndrome requiring convalescence.


REPRESENTATION

Appellant represented by:	Jane Dils, Esq.



ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service August 1976 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2012 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In his March 2014 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing.  However, in a March 2017 statement, the Veteran withdrew his request for a hearing in writing.

The issues of entitlement to a temporary total disability; entitlement to service connection for bilateral lower extremity peripheral neuropathy; and entitlement to an increased rating for lower back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A heart disability is etiologically related to active service.


CONCLUSION OF LAW

A heart disability was incurred in active service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a heart disability due to active service. 

The Veteran's service treatment records (STRs) are notable for one episode of chest pain in June 1979.  At the time, the Veteran reported new onset chest pain not linked to any particular activity, with associated left upper quadrant tenderness.  Laboratory and radiological studies, as well as the physical exam were all documented as normal.

The Veteran was afforded a VA examination in January 2012.  The VA examiner noted the Veteran's current disability.  She noted that the Veteran's reported chest pain was attributed to a gastrointestinal condition.  On the basis of the Veteran's STRs, the VA examiner opined that it was less likely as not that the Veteran's current disability had its onset in active service.

The Board acknowledges the March 2012 private letter from Dr. L.P., who has been treating the Veteran for approximately 15 years.  Dr. L.P noted the Veteran's history of chest pain, including the episode in June 1979 as well as an additional episode in June 1981.  He noted that at the Veteran did not receive a thorough cardiac evaluation during either the June 1979 or June 1981 episode to determine the nature or etiology of the Veteran's chest pain (in this regard, a review of the record would seem to support this finding).  Dr. L.P noted the Veteran's current diagnoses of coronary artery disease, atherosclerotic heart disease and congestive heart failure.  On the basis of the above, he opined it was likely that the Veteran's current disabilities had their onset with the first episode of chest pain in June 1979 during active service.

The Board finds the March 2012 opinion from Dr. L.P. constitutes the most probative evidence in the record as it was based upon a review of the file as well as comprehensive knowledge of the Veteran's medical history.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a heart disability is at least in equipoise and as such, the benefit of the doubt must be resolved in favor of the Veteran.  Therefore, entitlement to service connection for a heart disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a heart disability is granted.


REMAND

The Board finds that additional development is required before the remaining issues on appeal are decided.

A. Entitlement to an Increased Rating for a Back Disability

The Veteran asserts that he injured his low back disability is worse than currently rated.  The Veteran was afforded a VA examination in October 2012.  The Veteran has reported that the disability is worse than at the time of the October 2012 examination.  The record additionally indicated that the Veteran had undergone surgery for his chronic low back disability in April 2015.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected lumbar spine disability.

B. Manlicon

In July 2011, the Veteran submitted a claim for bilateral lower extremity peripheral neuropathy.  The Veteran was originally denied service connection for this claim in an July 2011 rating decision.  The Veteran submitted a request to re-open the claim in September 2015.  The Veteran was denied re-opening of the claim in a January 2016 rating decision.  In a March 2016 notice of disagreement, the Veteran clearly expressed his intent to appeal the January 2016 rating decision as to the denial of service connection.

In April 2015, the Veteran submitted a claim for temporary total disability following a period of convalescence.  The Veteran was originally denied service connection for this claim in a June 2015 rating decision.  In an August 2015 notice of disagreement, the Veteran clearly expressed his intent to appeal the June 2015 rating decision as to the denial of service connection for temporary total disability.

To date, the RO has yet to issue a statement of the case on the issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy or entitlement to a temporary total disability rating.  Accordingly, the Board is required to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, this issue may be returned to the Board for appellate review.

Accordingly, the case is REMANDED for the following actions:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, who has not already examined the Veteran, to determine the current level of severity of all impairment resulting from his service-connected lumbar spine disability.  This should include all neurological symptoms which are caused by the service-connected lumbar spine disability, to include bowel, bladder and both lower extremity neurological symptoms.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

3. The AOJ should issue a statement of the case for the issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy and entitlement to a temporary total disability rating.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ issues a statement of the case, if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, this issue may be certified to the Board for appellate review. 

4. Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


